Citation Nr: 1016554	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate disability.

2.  Entitlement to service connection for arthritis of the 
lumbar spine (a "back disability").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi.

The Board issued a decision on this matter in November 2007.  
In an April 2009 memorandum decision, the Court vacated the 
Board's decision and remanded the matter for further 
development.  Pursuant to the Court's decision, the Board 
remanded this matter in September 2009 to the RO via the AMC 
for due process considerations and to obtain Social Security 
Administration records.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned in a September 
2007 videoconference Board hearing, a transcript of which is 
included in the record.


FINDINGS OF FACT

1.  In an unappealed August 1994 rating decision, the RO 
denied a claim for service connection for a prostate 
condition.

2.  Evidence received since the August 1994 decision that 
pertains to the Veteran's claim for a prostate disability is 
not new and material.

3.  The Veteran does not have arthritis of the lumbar spine 
related to service.


CONCLUSIONS OF LAW

1.  The RO's August 1994 decision was not appealed and is 
therefore final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1100 (2009).

2.  New and material evidence to reopen a claim for service 
connection for a prostate disability has not been submitted 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Service connection for arthritis of the lumbar spine is 
denied.  38 U.S.C.A. § 1110, 1112, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

The Veteran seeks to reopen a claim for service connection 
for a prostate disability.  He argues that he was treated for 
his prostate symptoms with penicillin during service, that he 
first began receiving post-service treatment in about 1973, 
and that he has been on medication since the 1970's.  

The Board denied the Veteran's claim for entitlement to 
service connection for prostate problems in a May 1994 
decision.  Additional evidence was received after the RO's 
May 1994 decision, though prior to that rating decision 
becoming final, and the RO again denied the claim in August 
1994.  The Veteran did not perfect an appeal to either rating 
decision, and the RO's decisions therefore are final.  
38 U.S.C.A. § 7105(c).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran filed his current petition to reopen in February 
2005.  For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The Veteran asserts that he suffers from a prostate 
disability incurred during his time on active duty.  The RO 
denied the claim in May 1994 and again in August 1994, citing 
that the service treatment records were negative for any 
prostate complaints or treatment and that the Veteran was not 
treated for prostatitis until 1977.  The Veteran did not 
appeal the denial, and it is therefore final.

Evidence of record since the RO's August 1994 decision 
includes VA and non-VA treatment reports, dated between 1967 
and 2009, Social Security Administration records, statements 
from the Veteran, and a transcript of a Board videoconference 
hearing in September 2007.  

The medical evidence shows that the Veteran has received a 
number of PSA screens beginning in 1991.  However, while the 
newly received medical records indicate infrequent treatment 
for genitourinary complaints before service in 1967 and after 
service between 1972 and 1977, the medical evidence still 
fails to show that the Veteran has any current diagnosed 
disability of the prostate.

This evidence, which was not of record at the time of the 
August 1994 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In this case, none 
of the medical evidence contains competent evidence to show 
that the Veteran has a diagnosed prostate condition, or that 
a prostate disability is related to his service from February 
1968 to January 1970.

It is important for the Veteran to understand that treatment 
for a prostate problem in service (assuming it occurred) does 
not necessarily indicate that any current prostate disability 
is, in any way, related to his military service more than 40 
years ago.

The Board therefore finds that the submitted evidence does 
not raise a reasonable possibility of substantiating this 
claim.  38 C.F.R. § 3.156.  The claim is therefore not 
reopened.

The only other pertinent evidence received since the August 
1994 denial of the claim consists of oral and written 
testimony from the Veteran.  This testimony is essentially 
duplicative of that which was of record at the time of the 
August 1994 RO decision.  The Board points out that, although 
a lay person is competent to testify as to observable 
symptoms, a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-497 (1997).  
Therefore, under the circumstances, the Veteran's statements 
are not new and material evidence and are insufficient to 
reopen the claim.  Savage, 10 Vet. App. at 498; Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt rule is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

2.  Service connection for arthritis of the lumbar spine

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage, supra, 10 Vet. App. at 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The Veteran asserts that service connection is warranted for 
arthritis of the lumbar spine.  He argues that he had low 
back symptoms during service and that he received post-
service treatment for low back problems beginning in 1975.  

The Veteran's service treatment records (STRs) show that he 
was noted to have possible back pain in April 1969 along with 
complaints of "burning on defecation".  There was no 
diagnosis.  His separation examination report, dated in 
November 1969, showed that his spine was clinically evaluated 
as normal, providing medical evidence against this claim.

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1977 and 2009.  This 
evidence includes reports from a private health care 
provider, E.C.O., dated in 1986 which show that the Veteran 
was in a motor vehicle accident in November 1985 and that he 
sustained injuries that included facial lacerations, a loss 
of several teeth, and lacerations of the upper and lower left 
extremities.  The relevant impression noted a soft tissue 
injury of the dorsolumbosacral spine.  

This report is found to provide evidence against this claim, 
indicating a post-service injury.

A December 1986 VA examination report contains an impression 
of low back strain.  An accompanying X-ray report notes that 
no significant abnormality was seen and that the examination 
was within normal limits, providing more evidence against 
this claim by indicating no back problem following service.

Reports from the Mississippi Baptist Medical Center show that 
in March 1991, the Veteran underwent a right L5-S1 
hemilaminectomy and diskectomy, with a pre-and post-operative 
diagnosis of herniated disc, L5-S1, right.  A CT scan, dated 
in June 1991, showed a disc bulging at L3-4 and L4-5.  A May 
2000 X-ray notes mild changes consistent with degenerative 
disc disease at L5-S1.

Importantly, at this time, no reference is made to service, 
which the Board finds provides some limited evidence against 
this claim. 

The claims file also includes reports from private health 
care providers, dated between 1978 and 1983, which show a 
number of complaints of low back pain or discomfort, usually 
in connection with genitourinary symptoms.  These reports do 
not include a relevant diagnosis.  The Board further notes 
that VA progress notes, dated between 2005 and 2006, show a 
number of treatments for degenerative arthritis of the 
cervical (as opposed to lumbar) spine.

The Board notes in particular an April 1992 treatment record 
from Dr. "P.", to whom the Veteran reported having been 
injured on February 27, 1991 by slipping while getting out of 
a trailer while at work.  On his application for Social 
Security Administration disability benefits, the Veteran 
indicated that he "initially hurt his back on 2/27 but it 
didn't bother him enough to make him stop working until 
3/1/91", providing further evidence of a post-service injury 
without an indication of a back problem following service, 
providing more factual evidence against this claim. 

This claim was remanded to obtain Social Security 
Administration records pursuant to the Veteran's testimony 
that he underwent a spinal tap operation in support of his 
claim for disability benefits.  However, there is no 
indication of such an operation in the records obtained from 
SSA.  Importantly, records from SSA, as cited above, provide 
evidence against this claim.

The earliest medical evidence of a low back condition is 
dated in 1986, approximately 16 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology and it 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, the evidence shows 
that the Veteran was diagnosed with a low back condition 
shortly after he was involved in a motor vehicle accident in 
November 1985, after service.  Furthermore, there is no 
competent evidence to show that a low back condition is 
related to the Veteran's service.  The Veteran's own 
statements in the treatment records, as cited above, clearly 
indicating a problem that began well after service with no 
connection to service, outweighing his currents statements to 
the VA at this time. 

Finally, there is no competent evidence to show that the 
Veteran had arthritis of the low back that was manifest to a 
compensable degree within one year of separation from 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim and that the claim must 
be denied.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, to the extent that the Veteran is able 
to observe continuity of back symptoms since service, his 
opinions are outweighed by the lack of pertinent findings of 
chronic disability in service, the lack of pertinent findings 
after service, and the lack of any medical opinion linking or 
indicating a link to service.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as stated above, the 
preponderance of the evidence is against the Veteran's claims 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in April 2005.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and SSA records, and the 
Veteran provided private treatment records and statements.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA examinations would not offer any basis for 
granting these claims.  The claim for service connection for 
a prostate disability has not been reopened, and there is no 
credible evidence whatsoever connecting the Veteran's back 
problems to service other than the Veteran's statements, 
which are contradicted by other statements he has made to SSA 
and others.   

Simply stated, there is no credible evidence establishing 
that an event, injury, or disease occurred in service, there 
is no credible indication that the disability may be 
associated with the veteran's service (and significant 
evidence against such a finding), and there is otherwise 
sufficient competent medical evidence of record to make a 
decision on the claim in the form of significant factual 
evidence against this claim.  

Any one of these reasons, in and of themselves, provide a 
basis to not obtain a VA examination. 

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

The appeal to reopen a claim of service connection for a 
prostate disability is denied.

Service connection for arthritis of the lumbar spine is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


